UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7803



ROBERT CUMBERLANDER,

                                             Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,      Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1191-AM)


Submitted:   March 20, 2002                 Decided:   April 16, 2002


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Cumberlander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Cumberlander appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).     We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we deny a

certificate      of   appealability   and    dismiss    the    appeal   on    the

reasoning of the district court. See Cumberlander v. Angelone, No.

CA-01-1191-AM (E.D. Va. filed Sept. 24, 2001; entered Sept. 26,

2001).   We deny the motion for leave to proceed in forma pauperis

and   dispense    with   oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                      2